DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) filled on 05/17/2021 and 06/21/2021 is being considered in the examination of this application.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first platform comprises at least two gimbal rings” in claim 12, the “the probe movement feature enables the vehicle capture assembly to move a longitudinal axis of the vehicle capture assembly in a direction transverse to a centerline of the capture vehicle” in claim 13,  the “mounting platform” as well as the “probe movement feature movably coupled between a housing of the vehicle capture assembly and the mounting platform” in claim 15, the “the two or more vehicle capture assemblies are configured to collectively substantially define a universal joint between the two or more vehicle capture assemblies and both the target spacecraft and the capture” in claim 17, the “prismatic joint coupling the mounting platform to the probe assembly” in claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
4.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: at least one movable union for mounting in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 9-12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	The term “dampening members positioned about the probe assembly” in claim 9 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to exactly what and where is considered to be “positioned about” such that approximate positioning between the dampening members and the probe assembly is considered to be “positioned about”. 
10.	Claim 12, lines 1-3, recites the limitation “the first platform comprises at least two gimbal rings, the at least two gimbal rings configured to enable the second platform to rotate relative to the first platform about two axes of rotation” which renders the claim uncertain. Per the applicant’s disclosure, in particular the embodiment of the vehicle capture assembly as shown in FIG. 3, the first platform 420 is composed of a single ring which is a non-gimbaling ring. Claim 12 which depends from claim 11 is drawn to the embodiment as shown in FIG. 7 which includes first and second platforms, whereas the embodiment of the capture assembly in FIG. 3 includes the first and second gimbaling rings and a fixed outer ring which does not reflect the limitations as recited in claim 11. 
11.	Claim 13, lines 1-3, recites the limitation “the probe movement feature enables the vehicle capture assembly to move a longitudinal axis of the vehicle capture assembly in a direction transverse to a centerline of the capture vehicle” which renders the claim vague and indefinite, since the claim is generally confusing and is unclear as to exactly what is being claimed.
	Claims not addressed are rejected based on their dependency from a rejected base claim.

Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13.	Claim(s) 1-9, 13-14 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barker (US 4381092 A).
14.	Regarding Claim 1, Barker discloses a vehicle capture assembly for use with a capture vehicle (Abstract, col. 3, ln. 28-50; vehicle capture assembly of capture vehicle 10 as seen in FIGS. 2A-2E), the vehicle capture assembly comprising:
a probe assembly (a probe assembly such as the upper features of the capture assembly as seen in FIG. 1, including but not limited to retention elements 40 and 106) including one or more retention elements (col. 7, ln. 51 - col. 8 ln. 42; one or more retention elements such as electromagnet 40 and struts 106 which engage docking cone 17 as seen in FIGS. 1-2E), for engaging with and securing a target vehicle (11); and 
a probe movement feature coupled to at least a portion of the probe assembly (a probe movement feature such as middle and lower features of the capture assembly, including but not limited to spring cartridge 44, boom/telescoping tube assembly 34, cylindrical assembly 32 and motor 142 for facilitating movement of the probe assembly as characterized in FIG. 1 and supported by col. 4, ln. 9-22), the probe movement feature comprising: 
at least one movable union for mounting the vehicle capture assembly to the capture vehicle, the at least one movable union to enable the probe assembly to move in at least one degree of freedom relative to the capture vehicle (col. 4, ln. 19-22, 63-61, col. 4, ln. 66 - c. col. 5, ln. 23; movable unions 78/80, 66/66 and 52/56 enables probe assembly to perform the intended use function of moving in at least two degrees of freedom relative to capture vehicle 10 as seen in FIGS. 2A-2E); and 
at least one attenuation feature to dampen movement of the probe assembly relative to the capture vehicle (col. 5, ln. 7-10, col. 5, ln. 51-55, col. 7, ln. 11-20, col. 7, ln. 62 - col. 8, ln. 1, col. 8, ln. 39-51; attenuation features 32/76/82/176 for performing the intended use function of dampening movement of the probe assembly relative to the capture vehicle 10).
15.	Regarding Claim 2, Barker discloses the vehicle capture assembly of claim 1, wherein the at least one movable union comprises three movable unions (a first union 78/80, a second union 66/68 and a third union 52/56).
16.	Regarding Claim 3, Barker discloses the vehicle capture assembly of claim 3, wherein the three movable unions comprise: 
	a first union enabling rotation of the probe assembly about a first axis (col. 5, ln. 10-23; a first union 80 enabling rotation of the probe assembly a first axis); 
a second union enabling rotation of the probe assembly about a second axis, the second axis being oriented in a transverse direction to the first axis (col. 5, ln. 20-23; a second union 68 enabling rotation of the probe assembly about a second axis which is oriented in a traverse direction relative to the first axis); and 
a third union enabling translation of the probe assembly along a third axis (c. 4, ln. 19-22, col. 4, ln. 43-61, col. 5, ln. 10-20; a third union achieved by piston 56 and cylinder 52 enabling translational movement of the probe assembly along a third axis as seen in FIG. 1). 
17.	Regarding Claim 4, Barker discloses the vehicle capture assembly of claim 3, wherein the third axis is oriented in a traverse direction to both first axis and the second axis (with consideration of the translation of the probe assembly about the axis that extends longitudinal about boom 34, the second axis about pin 68 and the third axis about pin 80, the third axis is oriented in a traverse direction to both first and second axes). 
18.	Regarding Claim 5, Barker discloses the vehicle capture assembly of claim 4, wherein the third union comprises a prismatic joint (a prismatic joint achieved by the axial movement of piston 56 about cylinder 52 as summarized in FIG. 1).
19.	Regarding Claim 6, Barker discloses the vehicle capture assembly of claim 3, wherein the first union and the second union comprise a gimbal with two rotational degrees of freedom (col. 5, ln. 20-23).
20.	Regarding Claim 7, Barker discloses the vehicle capture assembly of claim 6, wherein the first union and the second union define a universal joint (a universal joint achieved by the connection between gimbal pin 80 bore by ears 78 and parallel ears 66 having gimbal pin 68 as seen in FIG. 1).
21.	Regarding Claim 8, Barker discloses the vehicle capture assembly of claim 7, wherein the one or more retention elements are configured to substantially define another universal joint with an inner surface of a docking cone of the target vehicle when the one or more retention elements are received in and engaged with the docking cone (a universal joint achieved by plunger 96a of the electromagnetic core 95 of retention element 40 engaging iron target 98 of an inner surface of docking cone 17 as seen in FIGS. 1-2E).
22.	Regarding Claim 9, Barker discloses the vehicle capture assembly of claim 1, wherein the one or more attenuation feature (32/72/82/176) comprises one or more dampening members (72a) positioned about the probe assembly (FIG. 1), each of the one or more dampening members configured to dampen at least one of rotation or translation of the probe assembly (Abstract, col. 9, ln. 23-25, col. 8, ln. 15-27; dampening member 72a of attenuation feature 72 configured to dampen at least one translation of the probe assembly).
23.	Regarding Claim 13, Barker discloses the vehicle capture assembly of claim 1, wherein the probe movement feature enables the vehicle capture assembly to move a longitudinal axis of the vehicle capture assembly in a direction transverse to a centerline of the capture vehicle (probe movement feature enabling the vehicle capture assembly to move a longitudinal axis of the vehicle capture assembly in direction traverse to a centerline of the capture vehicle 10 as seen in FIGS. 2A-2E).
24.	Regarding Claim 14, Barker discloses the vehicle capture assembly of claim 1, wherein the prove movement feature configured to attenuate translational forces between the target vehicle and the capture vehicle during a docking procedure (col. 3, ln. 64-66, col. 5, ln. 51-55, col. 6, ln. 21-25, col. 8, ln. 15-20; attenuating translation forces between the target vehicle 11 and capture vehicle 10 at least via springs 106 biasing struts 106, coil spring 124 of the cartridge 44, coil spring 82 interposed between the end 72a of the inner tube 72 and plate 74 as well as coil spring 58 as seen in FIG. 1).
25.	Regarding Claim 16, Barker discloses a spacecraft system (Abstract and FIGS. 1-2E), comprising:
	two or more vehicle capture assemblies to be positioned on a capture vehicle (col. 3, ln. 7-12, 28-50, 56-58 and col. 9, ln. 18-25; at least two vehicle capture assemblies to be positioned on a capture vehicle 10), each comprising: 
a probe assembly including one or more retention elements for engaging with and securing a target spacecraft (a probe assembly such as the upper features of the capture assembly as seen in FIG. 1, including but not limited to retention elements 40 and 106 for performing the function of engaging and securing a target spacecraft 11 as seen in FIGS. 1-2E); 
an extendable lance (14) coupled to the probe assembly (FIG. 1), the probe assembly being positioned at a distal portion of the extendable lance (FIG. 1); 
a mounting platform (30) for coupling to the capture vehicle (10); and 
at least one movable joint to enable the probe assembly and the extendable lance to move in at least one degree of freedom relative to the capture vehicle (col. 5, ln. 18-23; movable joints 78/80 and 66/66 in enabling the probe assembly and the extendable lance 14 to move in a multi-degree of freedom relative to the capture vehicle 11); 
21wherein the two or more vehicle capture assemblies are configured to substantially simultaneously retract each respective probe assembly of the two or more vehicle capture assemblies in order to secure the target spacecraft (col. 7, ln. 41-50 and col. 8, ln. 67 - col. 9, ln. 6 and col. 9, ln. 14-25; vehicle capture assemblies are configured via at least a control panel and an azimuth drive mechanism to substantially simultaneously retract each respective probe assembly of the vehicle capture assemblies in securing the capture vehicle 11 to the target space craft 11).
26.	Regarding Claim 17, Barker discloses the vehicle capture assembly of claim 16, wherein the two or more vehicle capture assemblies (col. 9, ln. 18-25) are configured to collectively substantially define a universal joint between the two or more vehicle capture assemblies and both the target spacecraft and the capture vehicle when the probe assembly of each of the two or more vehicle capture assemblies is received in and engaged with a respective docking cone of the target spacecraft (with consideration of capture vehicle 10 being capably of multiple vehicle capture assemblies, and each probe assembly configured as a universal joint a universal joint that is achieved by at least plunger 96a of the electromagnetic core 95 of retention element 40 engaging iron target 98 of an inner surface of docking cone 17 as seen in FIGS. 1-2E, thus the universal joints define a define a universal joint between the two capture assemblies and both the target spacecraft 11 and the capture vehicle 10 when each probe assembly is received and engaged with a respective docking cone 17 of the target spacecraft 11).
27.	Regarding Claim 18, Barker discloses the vehicle capture assembly of claim 17, wherein the at least one movable joint further comprises a prismatic joint coupling the mounting platform to the probe assembly for enabling the probe assembly to translate about an axis of movement (col. 4, ln. 55-61; a prismatic joint achieved by the axial movement of piston 56 about cylinder 52 for the performing the function of enabling the probe assembly to translate about an axis of movement as seen in FIS. 1-2E).


28.	Claim(s) 1, 14-15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hujsak et al. (US 4177964 A), hereinafter “Hujsak”.
29.	Regarding Claim 1, Hujsak discloses a vehicle capture assembly for use with a capture vehicle (Abstract, col. 2, ln. 30-40; vehicle capture assembly 10 of a capture vehicle 12 as seen in FIGS. 1-3), the vehicle capture assembly comprising:
a probe assembly (24/26) including one or more retention elements (26), for engaging with and securing a target vehicle (14); and 
a probe movement feature (col. 3, ln. 54-68; a probe movement feature comprising of at least reservoirs 32 /33 and pump 34 as seen in FIGS. 1 and 4b) coupled (FIG. 1) to at least a portion of the probe assembly (24/26), the probe movement feature comprising: 
at least one movable union for mounting the vehicle capture assembly to the capture vehicle, the at least one movable union to enable the probe assembly to move in at least one degree of freedom relative to the capture vehicle (col. 3, ln. 1-3; movable union 34 to enable the probe assembly 24/26 to move in a multi-degree of freedom relative to capture vehicle 12 as seen in FIGS. 1-2); and 
at least one attenuation feature to dampen movement of the probe assembly relative to the capture vehicle (col. 2, ln. 60-64; attenuation features such as hydraulic cylinders 30 to dampen movement of the probe assembly 24/26 relative to capture vehicle 12).
30.	Regarding Claim 14, Hujsak discloses the vehicle capture assembly of claim 1, wherein the prove movement feature configured to attenuate translational forces between the target vehicle and the capture vehicle during a docking procedure (col. 2, ln. 60-64)
31.	Regarding Claim 15, Hujsak discloses the vehicle capture assembly of claim 1, further comprising a mounting platform for rigidly coupling the capture vehicle (latch means 38 of platform 40 for rigidly coupling the capture vehicle 12 to the target vehicle 16 as seen in FIGS. 2-3), the probe movement feature movably coupled between a housing of the vehicle capture assembly and the mounting platform (prove movement 32/33/34 movably coupled between a housing of vehicle capture assembly 10 and mounting platform 40 as seen in FIGS. 2-3).
32.	Regarding Claim 19, Hujsak discloses a method of capturing a spacecraft (Abstract), the method comprising:
	extending a probe of a vehicle capture assembly toward a target spacecraft (col. 2, ln.  41-67; extending probe 26 of a vehicle capture assembly toward a target spacecraft 16 as seen in FIGS. 1-3), the vehicle capture assembly (10) being coupled to a capture vehicle (12); 
enabling motion of the vehicle capture assembly relative to the capture vehicle (col. 3, ln. 1-3; enabling motion of the vehicle capture assembly relative to the capture vehicle 12 via joint 34 which allows for a multi-degree of freedom movement of the vehicle capture assembly as seen in FIGS. 1-2); 
dampening the motion of the vehicle capture assembly with an attenuation assembly (col. 2, ln. 60-64; dampening the motion of the vehicle capture assembly via attenuation assembly 30 defined as hydraulic cylinders); and 
engaging the probe (26) of the vehicle capture assembly with the target spacecraft (socket 22 of spacecraft target 16 as seen in FIG. 1-3).
33.	Regarding Claim 20, Hujsak discloses the method of claim 19, wherein enabling and dampening the motion of the vehicle capture assembly comprises:
	enabling translation of the vehicle capture assembly in a direction toward the capture vehicle (col. 2, ln. 65 - col. 3, ln. 15; enabling translation of the vehicle capture assembly toward the capture vehicle 12 such as retracting boom 24 in a direction toward the capture vehicle 12 as seen in FIGS. 2-3); and 
dampening the translation of the vehicle capture assembly with the attenuation assembly (col. 2, ln. 60-64 and col. 3, ln. 9-10; dampening the translation of the vehicle capture assembly via the attenuation assembly 30).

Allowable Subject Matter
Claims 10-11 and 21-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming drawing objections and 112(b) rejections.
















Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Fentress (US 3526372 A) and Bock et al. (4588150 A) each disclose a vehicle capture assembly comprising a probe assembly, a probe movement feature, at least one movable union and at least one attenuation feature. 
Hays et al. (US 2009/0173832 A1), Ritter et al. (US 2009/0146011 A1), Ritter et al. (US 2011/0004717 A1), Ritter et al. (US 2009/0173833 A1), Dobbs et al. (US 5429328) discloses vehicle capture assemblies for use with a capture vehicle. 

Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Y.S./Examiner, Art Unit 3642                                                                                                                                                                                                       
	
	
	
	

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642